DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 45-49, 51-58, and 60-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0273200 A1 to Rotem et al.  (“Rotem”) in view of US 2019/0076840 A1 to Gottardi et al. (“Gottardi”) and further in view of EP 0344314 A1 to Zhalkauskas et al. (“Zhalkauskas”).
As to claim 45, Rotem discloses an implantable encapsulation device for housing cells, the device comprising: 
a lumen for receiving and housing cells (see Fig 8, element 42A, 42B); 
a vascularization membrane at least partially surrounding the lumen, and wherein the vascularization membrane is permeable to cells ([0084] – “It should be noted that the outer layer of the functional cells unit and other parts of the system contains materials that promote vascularization in the vicinity of the implanted system as well as other materials that should increase the immunedepression reaction of the body of the patient.”); 
Rotem discloses a first sensor (see Fig 2a, element 24), but fails to disclose a second sensor, wherein the first sensor and the second sensor are positioned within an interior volume of the lumen and wherein the first sensor and the second sensor are spaced apart by a physical distance to prevent interference between the sensors.  
Gottardi suggests validating the actual oxygen concentration in order to directly calculate oxygen consumption of similar cells (see [0287] -- positioned in the vicinity of the functional cells or even inserted directly in a cell chamber).
Zhalkauskas teaches a technique in which two sensors are placed separately from one another such that interference is mitigated when measuring the oxygen consumption of cells (see, e.g., [0013]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cell lumen and sensor of Rotem with the two sensors in the lumen as suggested by Gottardi and accomplished by Zhalkauskas in order to achieve the predictable result of directly measuring oxygen consumption to validate cell health.
As to claim 46, the combination set forth in the treatment of claim 45 further discloses wherein the first sensor and the second sensor each comprise oxygen sensors that are collectively operable to determine an oxygen consumption rate of cells provided within the device.  
As to claim 47, Rotem further discloses an immuno-isolation member provided adjacent the vascularization membrane (see Fig 8, element 50 and [0076]).  
As to claim 48, Rotem further discloses wherein the device comprises a port that provides access to the lumen (see Fig 8, element 18).  
As to claim 49, Rotem further discloses a reader adapted to read at least one of the first sensor and the second sensor (see [0063] – a reader is inherently required in order to determine whether the predetermined level is met).  
As to claim 51,  Rotem further discloses a wherein at least one of the sensors comprises a sensor selected from the group comprising: oxygen sensors, glucose sensors, pH sensors, lactate sensors, carbon dioxide sensors, optical sensors, and electrochemical sensors (see Fig 2a, element 24).  
As to claim 52, Rotem further discloses an oxygen delivery system comprising an implantable oxygen generator (see [0071]).  
As to claim 53, Rotem further discloses a microprocessor that is operable to regulate oxygen delivery from the oxygen delivery system (see [0071]).  
As to claim 54, see treatment of claim 45.
As to claim 55, Gottardi further discloses wherein the first oxygen sensor and the second oxygen sensor are positioned within an interior volume of the lumen (see [0287] -- positioned in the vicinity of the functional cells or even inserted directly in a cell chamber).   
As to claim 56, Rotem further discloses an immuno-isolation member provided adjacent to and exterior to the vascularization membrane (see Fig 8, element 50 and [0076]).  .  
As to claim 57 Rotem further discloses wherein the device comprises a port that provides access to the lumen (see Fig 8, element 18).  
As to claim 58, Rotem further discloses a reader adapted to read at least one of the first oxygen sensor and the second oxygen sensor (see [0063] – a reader is inherently required in order to determine whether the predetermined level is met). 
As to claim 60, Rotem further discloses an oxygen delivery system comprising an implantable oxygen generator and a microprocessor that is operable to regulate oxygen delivery from the oxygen delivery system to the lumen (see [0071]).  .  
As to claim 61, the method is disclosed for the same reasons as found in the treatment of claims 45 and 54.
As to claim 62, Rotem discloses increasing oxygen when oxygen falls below a given threshold, and it is suggested by Gottardi to measure this consumption directly in order to ensure cell viability, rendering obvious the claimed microprocessor and an oxygen delivery system, which are already provided, wherein the microprocessor commands the oxygen delivery system to increase oxygen delivery to the implantable device based on the oxygen consumption rate.  
Claim(s) 50 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rotem, Gottardi, and Zhalkauskas as applied to claim 49 above, and further in view of US 2018/0000395 A1 to Lucisano et al. (“Lucisano”).
As to claims 50 and 59, neither Rotem, Gottardi, nor Zhalkauskas discloses wherein the reader comprises a wireless reader provided external to the lumen and operable to be provided external to the skin of a patient.  
However, such wireless readers were well-known in electrochemical analyte monitoring as shown by Lucisano (see [0074]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the lumen and sensors of Rotem, Gottardi, and Zhalkauskas with the wireless reader of Lucisano in order to achieve the predictable result of making the device convenient for the user. 
Claim(s) 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rotem, Gottardi, and Zhalkauskas as applied to claim 61 above, and further in view of US 2008/0021436 A1 to Wolpert et al. (“Wolpert”).
As to claim 64, neither Rotem, Gottardi, nor Zhalkauskas discloses the step of providing a wireless reader on a patient's skin. However, such on-skin monitors were well-known in electrochemical analyte monitoring as shown by Wolpert (see [0227]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sensor method including the lumen and sensors of Rotem, Gottardi, and Zhalkauskas with the step of providing wireless reader on a patient's skin in order to achieve the predictable result of both communicating with and powering the implanted device.
Allowable Subject Matter
Claim 63 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/            Primary Examiner, Art Unit 3791